Case: 1:17-md-02804-DAP Doc #: 1182 Filed: 12/14/18 1 of 3. PageID #: 28741




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO í70)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,178 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:


                 Dec 14, 2018
                                                      Jeffery N. Lüthi
                                                      Clerk of the Panel
Case: 1:17-md-02804-DAP Doc #: 1182 Filed: 12/14/18 2 of 3. PageID #: 28742




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                  MDL No. 2804



                  SCHEDULE CTOí70 í TAGíALONG ACTIONS



  DIST     DIV.      C.A.NO.       CASE CAPTION


CALIFORNIA SOUTHERN

                                   Pala Band of Mission Indians v. Purdue Pharma L.P. et
  CAS        3       18í02673      al

FLORIDA MIDDLE

                                   City of Bradenton v. Amerisourcebergen Drug
  FLM        8       18í02861      Corporation et al

FLORIDA SOUTHERN

                                   City of Fort Lauderdale, Florida v. Purdue Pharma L.P.
  FLS        0       18í62830      et al

GEORGIA MIDDLE

                                   CITY OF ALBANY GEORGIA v.
  GAM        1       18í00221      AMERISOURCEBERGEN DRUG CORPORATION et
                                   al
                                   GRADY COUNTY GEORGIA v. PURDUE PHARMA
  GAM        1       18í00224      LP et al

GEORGIA NORTHERN
                                                                                     Opposed12/13/18
  GAN        2       18í00220      County of Fannin v. Rite Aid of Georgia, Inc. et al

INDIANA NORTHERN

                                   Blackford County, Indiana v. AmerisourceBergen Drug
  INN        1       18í00380      Corporation et al

INDIANA SOUTHERN

                                   CITY OF NEW ALBANY, INDIANA v.
  INS        4       18í00198      AMERISOURCEBERGEN DRUG CORPORATION et
                                   al
Case: 1:17-md-02804-DAP Doc #: 1182 Filed: 12/14/18 3 of 3. PageID #: 28743

LOUISIANA EASTERN

  LAE        2       18í11486      New Orleans City v. Purdue Pharma LP, et al   Opposed12/13/18


MARYLAND

                                   Commissioners of St. Mary's County, Maryland v.
  MD         8       18í03597      Amerisourcebergen Drug Corporation et al

MICHIGAN EASTERN

                                   Detroit Wayne Mental Health Authority v. Purdue
  MIE        2       18í13645      Pharma L.P. et al

MISSOURI WESTERN

                                   Tudhope et al v. AmerisourceBergen Drug Corporation
 MOW         4       18í00932      et al Opposed12/13/18

NORTH CAROLINA MIDDLE

                                   DAVIDSON COUNTY v. PURDUE PHARMA, L.P. et
  NCM        1       18í00983      al
